DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 04/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claim 1 is cancelled.
Claims 2-10 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2014/0363512 A1).
Ohnishi teaches formulation additives to the mixture of trifluridine and tipiracil hydrochloride, and has investigated the storage stability of the resulting compositions under various conditions (pg 1, [0013]). In Example 4, Ohnishi teaches tablets formed from a mixture comprising trifluridine, tipiracil hydrochloride and partially pregelatinized starch (reading on “pregelatinized starch”). See pg 3, [0041] and pg 4, [0044]).
For the amount of pregelatinized starch recited in claim 8, Ohnishi teaches an amount of 2-16% (pg 3, [0039]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claims 2-5, Ohnishi teaches lactose and carmellose in the tablet composition of Example 4 ([0041]). For claim 6, Ohnishi teaches stearic acid in the composition of Example 4 (pg 4, Table 1).
Ohnishi teaches that the tablets can be prepared by a dry granulation process (pg 3, [0037]), reading on claim 7. Ohnishi teaches the composition can contain metal salts (pg 4, [0039]), such as magnesium stearate (pg 5, [0054]), reading on claims 8 and 9. 
For claim 10, Ohnishi teaches a stable tablet comprising trifluridine, tipiracil hydrochloride, 16% of pregelatinized starch and one or more pharmaceutically acceptable excipients, including a metal salt. Regarding the limitation of “wherein the composition comprises a sugar in an amount less than 3.6 parts by mass based on 1 part by mass of trifluridine, Ohnishi teaches a content of the sugar alcohol or disaccharide of 3.6 parts by mass based on 1 part by mass of trifluridine (pg 3, [0039]). While the amount taught by Ohnishi is considered slightly above the claimed range, as set forth in MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). That is, one of ordinary skill in the art would not expect a composition comprising an amount of lactose of 3.5 parts by mass based on 1 part by mass of trifluridine to have different properties than an amount of lactose of 3.6 parts by mass based on 1 part by mass of trifluridine, given the evidence presently of record. 
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a composition comprising trifluridine, tipiracil hydrochloride, an amount of pregelatinized starch that overlaps the claimed range, and one or more pharmaceutical excipients, but it is not anticipatory because the range of pregelatinized starch within the Ohnishi reference overlaps the claimed range; as such, one of ordinary skill would arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have selected an amount of pregelatinized starch that overlaps with the claimed range since Ohnishi teaches an amount of 16% is sufficient to have a stable, workable composition, and this amount is encompassed in the claimed range. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.

Examiner’s Reply to Attorney Arguments dated 4/21/2022
Rejection of claims 1-10 under 35 U.S.C. § 103 over Ohnishi
The applicant argues Ohnishi teaches the composition is stable only when it is substantially free of a metal salt, while the present inventors surprisingly have found that tablet compositions comprising trifluridine, tipiracil hydrochloride, 16-25% w/w of pregelatinized starch and a metal salt are stable even after storing at high temperature and relative humidity conditions.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As taught by Ohnishi, the composition comprising trifluridine and tipiracil hydrochloride may contain small amounts of metal salts, namely from 0 to 0.1 parts by mass, based on 1 part by mass of -trifluorothymidine ([0024]), where the amount of -trifluorothymidine is from 1-40% ([0020]). As such, Ohnishi teaches the composition is stable under the test conditions when it comprises up to 4% of a metal salt.

The applicant further argues that Ohnishi does not disclose or suggest a stable tablet composition comprising trifluridine, tipiracil hydrochloride, 17-25% w/w of pregelatinized starch, and one or more pharmaceutically acceptable excipients, wherein the composition contains a pharmaceutically acceptable excipient which is a metal salt and wherein the composition comprises a sugar in an amount less than 3.6 parts by mass based on 1 part by mass of trifluridine.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Ohnishi teaches an amount of sugar of “3.6 parts by mass or more,” based on 1 part by mass of trifluridine ([0027]). Obviousness of amounts is discussed in MPEP 2144.05. MPEP 2144.05(I) states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” since “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." As set forth in MPEP 2144.05(III), 

Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range."

In the instant case, the applicant has argued that the claimed range of less than 3.6 parts based on 1 part of trifluridine, but has offered no factual evidence to support the criticality of the range.
The applicant argues that Ohnishi, in Comparative Example 3, shows that tablets made comprising magnesium stearate instead of stearic acid, had noticeable increases in the total related substances versus a composition comprising stearic acid as the lubricant. The applicant argues that the stability of the instantly claimed composition, comprising an excipient which is a metal salt,  
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed above, Ohnishi teaches an amount of metal salt of up to 4% provides a stable tablet. In Comparative Example 3, the amount of metal salt (magnesium stearate) is 20% (30 parts magnesium stearate in 150 total parts). As such, one of ordinary skill reading Ohnishi would not have predicted that a tablet comprising 20% magnesium stearate would be stable.
The applicant argues that the stability of the instantly claimed composition surprisingly have found that tablet compositions comprising trifluridine, tipiracil hydrochloride, 16-25% w/w of pregelatinized starch and a metal salt are stable even after storing at high temperature and relative humidity conditions.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Claim 8 recites “a pharmaceutically acceptable excipient which is a metal salt,” but does not limit the range or amount of the metal salt in the composition. Therefore, the broadest reasonable interpretation of the claim is that any amount of metal salt is acceptable and does not adversely affect the stability of the tablet. Since Ohnishi clearly teaches that an amount of metal salt of up to 0.1 parts based on 1 part of trifluorothymidine does not adversely affect the stability of the tablet, the claimed amount of metal salt must necessarily overlap the amount of metal salt taught as non-detrimental by Ohnishi, and the stability result determined by the applicant for Example 2 of the instant disclosure cannot be considered surprising. Example 2, the lone example disclosing stability results (See “Stability Data,” Table 2, pg 20 of the instant specification), contains 0.01 parts of metal salt to 1 parts of trifluridine (0.2:16.66), an amount considered in the more preferable range by Ohnishi. See paragraph [0025] of Ohnishi. As such, the tablet disclosed in the instant example as surprisingly stable comprises an amount of metal salt that overlaps the amount of metal salt in a tablet that is considered by Ohnishi as “substantially free” of metal salt.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612